UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4290


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JESSE CLEO BAZEMORE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cr-00221-BO-1)


Submitted:   August 10, 2010                 Decided:   September 9, 2010


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jesse Cleo Bazemore appeals his sentence of 108 months

in prison and three years of supervised release after pleading

guilty   to    possession   of    a   firearm     by    a    convicted         felon   in

violation of 18 U.S.C. §§ 922(g)(1), 924 (2006).                      On appeal, he

contends that the district court committed procedural error by

failing to adequately explain its decision to reject his request

for a sentence at the bottom of his guideline range and to

sentence him at the top of his guideline range.                  We affirm.

              We review a sentence imposed by the district court

under a deferential abuse-of-discretion standard.                        See Gall v.

United States, 552 U.S. 38, 51 (2007).                  The first step in this

review requires us to ensure that the district court committed

no significant procedural error, such as improperly calculating

the guideline range, failing to consider the 18 U.S.C. § 3553(a)

(2006) factors, or failing to adequately explain the sentence.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                            We

then   consider    the   substantive     reasonableness          of      the   sentence

imposed, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.            On appeal, we presume that a sentence

within   a    properly   calculated      guideline       range      is    reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              In   sentencing,     the       district       court     should      first

calculate the advisory guideline range and give the parties an

                                         2
opportunity        to     argue      for     whatever        sentence          they     deem

appropriate.         United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.   2007).           The   district      court     should      then       consider    the

relevant § 3553(a) factors to determine whether they support the

sentence      requested       by   either    party.        Id.        When    rendering    a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case before the court.             Carter, 564 F.3d at 328, 330.                    “Such

individualized          treatment      is     necessary          to    consider        every

convicted person as an individual and every case as a unique

study in the human failings that sometimes mitigate, sometimes

magnify, the crime and the punishment to ensue.”                               Id. at 328

(internal quotation marks and citations omitted).

              In   explaining       the     chosen    sentence,        the    “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority,”

but    when    the      district     court       decides    simply       to    apply     the

guidelines,        “doing     so   will     not    necessarily         require    lengthy

explanation.”        Rita v. United States, 551 U.S. 338, 356 (2007).

When   a   party     “presents       nonfrivolous       reasons        for     imposing    a

different sentence, however, the judge will normally go further

and explain why he has rejected those arguments.”                             Id. at 357.

While a district court must consider the statutory factors and

                                             3
explain its sentence, it need not explicitly reference § 3553(a)

or discuss every factor on the record, particularly when the

sentence     is      within     a     properly        calculated       guideline         range.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

             Procedural sentencing errors raised for the first time

on appeal are reviewed for plain error.                        United States v. Lynn,

592   F.3d      572,    577    (4th     Cir.       2010).      Preserved       claims      are

reviewed for abuse of discretion, and if we find abuse, reversal

is required unless we conclude that the error was harmless.                                Id.

at 576.      A party preserves a claim of error “by informing the

court—when the court ruling or order is made or sought—of the

action    the     party      wishes     the    court     to    take,     or    the   party’s

objection       to     the    court’s    action        and    the   grounds        for    that

objection.”       Fed. R. Crim. P. 51(b).

             To preserve a claim that the district court provided

inadequate explanation for a sentence, a party is not required

to lodge an explicit objection after the court’s explanation.

Rather,    “[b]y       drawing      arguments        from     § 3553     for   a     sentence

different than the one ultimately imposed, an aggrieved party

sufficiently alerts the district court of its responsibility to

render an individualized explanation addressing those arguments,

and thus preserves its claim.”                  Lynn, 592 F.3d at 578.               However,

“lodging     one       specific     claim      of     procedural       sentencing        error

before    the     district      court,        e.g.,    relying      on   certain         § 3553

                                               4
factors,     does      not   preserve   for     appeal     a   different   claim    of

procedural sentencing error, e.g., relying on different § 3553

factors.”     Id. at 579 n.4.

             If    a   defendant    establishes        that    the    district    court

committed procedural error by failing to adequately explain its

decision not to impose the sentence requested by the defendant,

and the claim is preserved, the Government may avoid reversal

only if it demonstrates the error did not have a substantial and

injurious effect or influence on the result, and we can say with

fair assurance that the district court’s explicit consideration

of     the   defendant’s       arguments       would     not   have    affected    the

sentence imposed.            United States v. Boulware, 604 F.3d 832, 838

(4th Cir. 2010) (quotation marks and citations omitted).

             Bazemore contends that his sentence must be vacated

because the district court did not mention any of the § 3553(a)

factors or explain the sentence it imposed, and there is nothing

in the record to show that the court considered his arguments or

made an individualized assessment.                 The Government contends that

even    if   the    district    court     failed    to    adequately     explain   the

sentence it imposed in light of the § 3553(a) factors, any error

was harmless because the record establishes the district court’s

individualized consideration of factors relevant to Bazemore’s

sentence,     the      court   actively    listened       to   and    considered   the

arguments of Bazemore and his attorney, and it is unrealistic to

                                           5
conclude that the court’s explicit mention of the mitigating

factors addressed by Bazemore’s attorney would have resulted in

a shorter sentence.

              Our review of the record convinces us the Government

is correct, and that any error in this case was harmless.                                The

district court        engaged      both   Bazemore      and    his   attorney       in    an

extended      discussion      of    factors       relevant      to    his     sentence,

including the nature and circumstances of Bazemore’s offense and

his history and characteristics.                  The district court responded

to counsel’s arguments with questions and comments making it

clear   that    the   court     understood        but   ultimately      rejected         the

arguments.      Thus, the record reflects that the district court

made an individualized assessment based on the facts presented.

              Not only did Bazemore possess a firearm on the night

of the instant offense, he used the firearm to inflict serious

injuries on his victim.               Moreover, the firearm was a stolen

semi-automatic handgun, and Bazemore admitted he had a history

of   owning    firearms    including        stolen      firearms.       When    counsel

argued for a lower sentence based on Bazemore’s young age and

education at the time of his arrest, letters from his family and

employer,      the    district      court       reviewed      his    record    of    drug

dealing.        Bazemore      had    four       prior   felony       convictions         for

possession with intent to sell cocaine for which he received

extremely lenient treatment in state court.                     Counsel argued that

                                            6
Bazemore had “learned the last lesson that he needed to learn”

and    had   “consistently      improved,”     because     he    had    not     had    a

conviction     since    2004     and   his    probation    sentence       for    that

conviction terminated without him being cited for a violation.

The court responded by noting that Bazemore was still carrying a

gun.

             Finally,    the     Government     pointed    out     that    Bazemore

“pistol-whipped the victim” and argued that if it were not for

the changes in North Carolina sentencing law, he would be an

armed   career      criminal    facing    between   180    and    210     months      in

prison.      Bazemore did not dispute the claim, and immediately

after this discussion, the district court imposed a sentence of

108 months imprisonment.            Even if this constituted procedural

error, we conclude it was harmless, because we can say with fair

assurance that the district court’s explicit consideration of

Bazemore’s arguments would not have affected the sentence that

was imposed.

             We therefore affirm the district court’s judgment.                       We

dispense     with    oral      argument   because    the        facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED



                                          7